Name: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1992 extending to 1993 the application of Decision 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-12-31

 Avis juridique important|41992D058492/584/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1992 extending to 1993 the application of Decision 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries Official Journal L 396 , 31/12/1992 P. 0046 - 0047DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 21 December 1992 extending to 1993 the application of Decision 90/672 ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steeel products originating in developing countries (92/584/ECSC)The Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decisions 90/672/ECSC (1) and 90/683/ECSC (2), as amended by Decision 91/634/ECSC (3), applying generalized tariff preferences in respect of certain steel products originating in developing countries shall apply mutatis mutandis from 1 January to 31 December 1993. Where the Decisions mentioned in the first subpragraph refer to specific dates in 1991 or 1992, those dates shall instead be read as dates in 1992 oder 1993 respectively. Article 2 1. The following shall be added to added to Annex IV to Decision 90/672/ECSC: 268 Liberia, 322 Zaire, 370 Madagascar, 378 Zambia, 696 Cambodia, 806 Solomon Islands, 816 Vanuatu. 2. In part A of Annex III to Decision 90/672/ECSC, a footnote reference (2) shall be added to the names of the countries referred to in paragraph 1. Article 3 The technical amendments to the Annexes to Decision 90/672/ECSC are contained in the Annex to this Decision. Article 4 This Decision shall enter into force on 1 January 1993. Done at Brussels, 21 December 1992. For the Council The President D. Hurd (1) OJ N ° L 370, 31. 12. 1990, p. 133. (2) OJ N ° L 370, 31. 12. 1990, p. 151 (3) OJ N ° L 341, 12. 12. 1990, p. 50 ANNEX Amendments to the Annexes to Decision 90/672/ECSC In Annex I, in column 2, against Order N ° 60 0010: - for: 7207 12 11 7207 12 19, read: 7207 12 10; - for: 7207 20 31 7207 20 33, read: 7207 20 32. In Annex I, in column 2, against Order N ° 60 0060: - for: 7224 90 09 7224 90 15 7224 90 30, read: 7224 90 05 7224 90 08 7224 90 15 7224 90 31 7224 90 39; - for: 7225 20 10 7225 20 30, read: 7225 20 20. - for: 7226 20 10 7226 20 31 7226 20 51 7226 20 71, read: 7226 20 20; - for: 7226 99 11 7226 99 31, read: 7226 99 20; - for: 7228 30 10 7228 30 30 7228 30 80, read: 7228 30.